COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                  No. 08-15-00203-CR
IN RE MICHAEL GEOFFREY
PETERS,                                          §              ORIGINAL PROCEEDING

RELATOR.                                         §           ON WRIT OF HABEAS CORPUS

                                                 §

                                 MEMORANDUM OPINION

       Relator, Michael Geoffrey Peters, has filed a petition for writ of habeas corpus because

he has been incarcerated following his conviction of retaliation in the 418th District Court of

Montgomery County, Texas. Relator’s appeal of that criminal conviction is currently pending

before the Beaumont Court of Appeals in cause number 09-15-00166-CR, styled Michael

Geoffrey Peters v. State of Texas. We dismiss the habeas corpus petition for lack of jurisdiction.

       Relator’s petition for writ of habeas corpus is related exclusively to his criminal

prosecution and conviction of retaliation. As an intermediate court of appeals, we do not have

original jurisdiction over petitions for habeas corpus relief in connection with criminal

proceedings. See TEX.GOV’T CODE ANN. § 22.221(d)(West 2004)(habeas corpus jurisdiction of

intermediate courts of appeals limited to civil matters); Ex parte Hawkins, 885 S.W.2d 586, 587-

88 (Tex.App.--El Paso 1994, orig. proceeding). That jurisdiction rests instead with the Court of

Criminal Appeals, the district courts, and the county courts. TEX.CODE CRIM.PROC.ANN. art.

11.05 (West 2015); Ex parte Hawkins, 885 S.W.2d at 587-88. Accordingly, Relator’s petition
for writ of habeas corpus is dismissed for want of jurisdiction.



July 15, 2015
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                                -2-